Citation Nr: 9915309	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim of entitlement to service 
connection for low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


REMAND

The veteran had active service from March 1985 to November 
1986.

This appeal arose from a January 1996 RO rating decision, 
which determined that new and material evidence to reopen the 
veteran's claim of entitlement to service connection low back 
pain had not been presented.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1999, at which time the Board 
submitted a letter of clarification to the veteran relative 
to whether he wanted to attend a hearing before the Board.  
The letter of clarification had been submitted since the 
veteran's VA Form 9, substantive appeal, dated February 13, 
1996, included a request to have a Travel Board hearing at 
the local RO.  Subsequent RO personal hearings on September 
1996 and May 1998 did not adequately resolve this issue.  

Although the veteran has yet to respond to the April 1999 
letter of clarification, he is, nevertheless, entitled to a 
Travel Board hearing if one is requested.  Consequently, this 
matter must now be referred to the RO for appropriate 
procedural action to provide the veteran the opportunity to 
present testimony before the Board.  38 C.F.R. § 20.700 
(1998).

Under the circumstances, the undersigned finds that a REMAND 
is warranted in order to comply with the veteran's rights of 
due process found at 38 C.F.R. § 20.700 (1998).  The RO 
should complete the following action:

The RO should schedule the veteran for the next available 
hearing before a traveling member of the Board of Veterans' 
Appeals.  Thereafter, the case should be returned to the 
Board for final adjudication.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










